DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2021 has been entered.
 
Response to Arguments
3.	Applicant's arguments filed 08/11/2021 have been fully considered; however, the arguments are related to the amended parts of the independent claims; therefore, they are addressed in the modified rejection below.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is unclear where the limitations of claim 21 are taught in the specification of the instant application as-originally filed.  The specification in the publication version of the instant application states on paragraph 0084 that “The system 10 may be configured to accept a certain range of image sizes as representative of a license plate in the point of interest being monitored. License plates that are too far away from the point of interest would be smaller than the range of acceptable image sizes and thus be rejected. License plates that are too close to the point of interest would be larger than the range of acceptable image sizes and thus similarly be rejected.”  Therefore, it teaches that if the size of the license plate image is smaller or larger than an acceptable range of image sizes, said license plate image is rejected, and said license plate image is considered when it is within the acceptable range of image sizes.  
     
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1, 3, 5, 8-10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanya (US 2014/0210646) in view of Han et al. (US 2018/0082142) hereinafter “Han” in futher view of English machine translation of Harumoto et al. (JP 2005030925A) hereinafter “Harumoto”.
As per claim 1, Subramanya discloses a vehicle identification system, comprising: 
a sensor oriented towards a parking space, wherein the sensor is configured to detect a vehicle positioned at or near the parking space (fig. 12A; paragraph 0114, The system 1200 may have a series of sensors 1202. Each sensor 1202 may be located in or adjacent to a respective parking spot 1204 along a road 1206. The sensors 1202 may be located such that each has a zone of interest corresponding to the respective adjacent parking space (e.g., 1204) that is along a road (e.g., 1206). It should be appreciated that only a portion of the sensors and parking spots are labeling in FIG. 12A. Each sensor may be configured to sense the presence of a vehicle in the respective parking spot 1204); 

a processing unit communicatively connected to the camera and the sensor (fig. 12A; paragraphs 0115, Each sensor 1202 may be communicatively coupled to a gateway 1208. The coupling 1209 may be two way and may be wireless. The gateway 1208 may be communicatively coupled to a server 1210. The coupling 1211 may be two way and may be wireless; paragraph 0125, The imaging device may be communicatively coupled to the gateway and to the server using two-way wired and/or wireless communications paths 1221 (or 1321)), wherein the processing unit is configured to extract license plate data from the image of the vehicle (paragraph 0183, The resulting images may be input to the subsystem processing at 2308 and are first processed through a preprocessor 
However, Subramanya does not explicitly disclose wherein the processing unit is configured to reject the license plate data and instruct the camera to capture an additional image of the vehicle when the license plate data is not extracted from the image of the vehicle. 
In an analogous art, Han discloses wherein the processing unit is configured to reject the license plate data and instruct the camera to capture an additional image of the vehicle (fig. 3; paragraphs 0048-0049 and 0051, a determination is made as to whether or not markings on a vehicle, such as those appearing on a license plate, have been legibly captured…Frame 304 has the clearest image of the vehicle, but has no legible license plate data…Selection of button 312 may allow a user to rescan the scene if none of the frames 304,306,308 have legibly captured the license plate data…in the event that capture of a legible image is determined to be unsuccessful, the system may perform an additional scan) when the license plate data is not extracted from the image of the vehicle (since frame 304 has no legible license plate data; therefore, the license plate data is not extracted)

In an analogous art, Harumoto discloses wherein the processing unit is configured to determine when the vehicle is positioned at or near the parking space based on a size of a license plate image of the license plate data (figs. 8-9; paragraphs 0007-0011 and 0017, specifies the size of the license plate from the contents of the license plate, and specifies The position of the vehicle is calculated from the size of the license plate and the size and shape of the license plate image).  
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the vehicle identification system of Subramanya by rejecting the license plate and instructing the camera to capture additional image, as taught by Han, in order to capture a legible image of a license plate of a vehicle (Han; Abstract and paragraph 0047) and in view of Harumoto, by using license plate size and shape to determine the position of a vehicle in order to perform high-precision parking operations with poor visibility while avoiding contact with other vehicles (Harumoto; paragraph 0008). 
As per claim 3, Subramanya discloses wherein the sensor is comprised of a LIDAR sensor (paragraphs 0094-0095). 
As per claim 5, Subramanya discloses wherein the license plate data comprises an image of a license plate of the vehicle (paragraph 0183).  
As per claim 8, Subramanya discloses a control unit communicatively connected to the processing unit (fig. 14; controller 1433).  
claim 9, Subramanya discloses wherein the control unit is remote with respect to the processing unit (see fig. 13). 
As per claim 10, Subramanya discloses wherein the control unit comprises a memory, wherein the processing unit is configured to communicate the license plate data to the control unit, wherein the control unit is configured to save the license plate data to the memory of the control unit (paragraph 0127, one or more imaging cameras 1437 may be interfaced with the controller 1433 to enable periodic image evidence to be collected and stored either locally or on the server; paragraph 0183).  
As per claim 12, Subramanya discloses wherein the license plate data comprises a license plate number (license plate number taught in paragraph 0175). 
As per claim 20, arguments analogous to those applied for claims 8, 10 and 16 are applicable for claim 20.

9.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanya (US 2014/0210646) in view of Han et al. (US 2018/0082142) hereinafter “Han” in futher view of English machine translation of Harumoto et al. (JP 2005030925A) hereinafter “Harumoto” in further view of Tsikos et al. (US 2003/0042303) hereinafter “Tsikos”.
As per claim 2, Subramanya, Han and Harumoto discloses the vehicle information system of claim 1; however, Subramanya, Han or Harumoto do not explicitly disclose a housing for housing the sensor, the camera, and the processing unit.
In an analogous art, Tsikos discloses a housing for housing the sensor, the camera, and the processing unit (see figs. 9, 80-81, the housing of subsystem 120). 
. 

10.	Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Subramanya (US 2014/0210646) in view of Han et al. (US 2018/0082142) in futher view of English machine translation of Harumoto et al. (JP 2005030925A) in further view of Cohen et al. (US 2013/0113936) hereinafter “Cohen”.
As per claim 6, Subramanya, Han and Harumoto discloses the vehicle identification system of claim 5; however, Subramanya, Han or Harumoto do not explicitly disclose wherein the processing unit is configured to determine if the vehicle is parked in the parking space based on a position of the license plate in the image of the license plate.
In an analogous art, Cohen discloses wherein a processing unit is configured to determine if the vehicle is parked in the parking space based on a position of the license plate in the image of the license plate (paragraph 0125, the system captures and analyses license plates and their location to the individual spaces 15 in parking lot 10. A customers enters his/her license plate number at the one of the entry kiosks 20 or 21, to locate the exact space at which the vehicle is parked).
  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Subramanya, Han and .     
 
11.	Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Subramanya (US 2014/0210646) in view of Han et al. (US 2018/0082142) in futher view of English machine translation of Harumoto et al. (JP 2005030925A) in further view of Lin et al. (US 2010/0052947) hereinafter “Lin”.
   	As per claim 11, Subramanya, Han and Harumoto discloses the vehicle identification system of claim 10; however, Subramanya, Han or Harumoto do not explicitly disclose wherein the control unit is configured to identify the vehicle as a new vehicle if the license plate image does not match any of a plurality of reference images.
	In an analogous art, Lin discloses wherein a control unit is configured to identify the vehicle as a new vehicle if the license plate image does not match any of a plurality of reference images (paragraph 0018, an artificial intelligence technique such as neural networks is employed to compare the above obtained number with that in the license plate information base 100, so as to determine whether the number on the license plate matches at least one pre-stored reference number in the license plate information base 100 or not. When the number on the license plate matches at least one pre-stored reference number, the GPIO port 101 outputs an enable signal to turn on a collapsible door 12 at the access control site of the parking garage to let the vehicle 11 pass. On the contrary, when the number on the license plate does not match any of the pre-stored reference numbers, the GPIO port 101 outputs an enable signal to actuate security 
  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Subramanya, Han and Harumoto in view of Lin, by identifying the vehicle as a new vehicle if the license plate image does not match any of a plurality of reference images, in order to control the entrance of the vehicle through a collapsible door of a parking garage (Lin; Abstract).
   
12.	Claims 13 and  16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Subramanya (US 2014/0210646) in view of English machine translation of Harumoto et al. (JP 2005030925A).
As per claim 13, Subramanya discloses a method of monitoring a parking space with the vehicle identification system of claim 1, comprising the steps of: 
detecting the vehicle positioned at or near the parking space by the sensor (fig. 12A; paragraph 0114, The system 1200 may have a series of sensors 1202. Each sensor 1202 may be located in or adjacent to a respective parking spot 1204 along a road 1206. The sensors 1202 may be located such that each has a zone of interest corresponding to the respective adjacent parking space (e.g., 1204) that is along a road (e.g., 1206). It should be appreciated that only a portion of the sensors and parking spots are labeling in FIG. 12A. Each sensor may be configured to sense the presence of a vehicle in the respective parking spot 1204);
capturing the image of the vehicle by the camera when the sensor detects the vehicle positioned at or near the parking space (fig. 12A; paragraph 0125, one or more 
extracting license plate data from the image of the vehicle by the processing unit (paragraph 0183, The resulting images may be input to the subsystem processing at 2308 and are first processed through a preprocessor module at 2310 to first determine the region of the image that contains a potential license plate at 2312. The plate region may then used to decipher whether the plate contains multiple characters at 2314 and send the extracted characters at 2316 to the backend server and optionally an in-vehicle display. The entire image and/or the license plate region and/or the extracted text may be stored locally at 2318 for a programmed length of time or discarded based on business rules);
However, Subramanya does not explicitly disclose verifying that the vehicle is parked at the parking space based on a size of the license plate image of the license plate data by the processing unit.

Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the vehicle identification system of Subramanya in view of Harumoto, by using license plate size and shape to determine the position of a vehicle in order to perform high-precision parking operations with poor visibility while avoiding contact with other vehicles (Harumoto; paragraph 0008). 
As per claim 16, arguments analogous to those applied for claim 13 are applicable for claim 16; in addition, the vehicle identification system of Subramanya comprises more than one sensor and more than one camera (see figs. 12A and 13-14).
As per claim 17, Subramanya discloses wherein the first sensor is positioned adjacent to the second sensor (see figs. 1 and 12A).  
As per claim 18, Subramanya discloses wherein the first sensor, the second sensor, and the camera are each angled downwardly (see figs. 1, 3, 12A and 13).  

13.	Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Subramanya (US 2014/0210646) in view of English machine translation of Harumoto et al. (JP 2005030925A) in further view of Reisbick et al. (US 2020/0175868) hereinafter “Reisbick”.
claim 14, Subramanya and Harumoto discloses the method of claim 13; however, Subramanya or Harumoto do not explicitly disclose wherein the license plate data comprises an identification of the sensor which detected the vehicle.
In an analogous art, Reisbick discloses wherein a license plate data comprises an identification of the sensor which detected the vehicle (paragraph 0044, the parking host may store an indication of the vehicle (e.g., license plate number) in association with an identifier of the parking space sensor).
  Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the teachings of Subramanya and Harumoto in view of Reisbick, by associating a license plate number of a vehicle with an identifier of the parking space sensor, in order to determine the parking space of the vehicle even when it is outside of the field of view of a sensor located at the entrance/exit of a parking facility (Reisbick; paragraph 0044).

14.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanya (US 2014/0210646) in view of English machine translation of Harumoto et al. (JP 2005030925A) in further view of Tsikos et al. (US 2003/0042303) hereinafter “Tsikos”.
As per claim 19, Subramanya and Harumoto discloses the vehicle information system of claim 16; however, Subramanya or Harumoto do not explicitly disclose a housing for housing the processing unit, the first sensor, the second sensor, and the camera.

Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the vehicle identification system of Subramanya by housing the first and second sensors, the camera and the processing unit within a single housing in order to have the vehicle identification system mounted within a single housing of compact lightweight construction. 

15.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Subramanya (US 2014/0210646) in view of English machine translation of Harumoto et al. (JP 2005030925A) in further view of Zelenskiy et al. (US 10,453,216) hereinafter “Zelenskiy”.
As per claim 21, Subramanya and Harumoto discloses the method of claim 13; however, Subramanya or Harumoto do not explicitly disclose the steps of: verifying that the vehicle is at the parking space if the size of the license plate image is within an acceptable range of sizes; not verifying that the vehicle is at the parking space if the size of the license plate image is smaller than the acceptable range of sizes; and not verifying that the vehicle is at the parking space if the size of the license plate image is larger than the acceptable range of sizes.
In an analogous art, Zelenskiy discloses the steps of: verifying that the vehicle is at the parking space if the size of the license plate image is within an acceptable range of sizes; not verifying that the vehicle is at the parking space if the size of the license plate image is smaller than the acceptable range of sizes; and not verifying that the vehicle is 
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the vehicle identification system of Subramanya and Harumoto in view of Zelenskiy by rejecting license plate images that are too far or too close in order to reduce processing time and save memory. 

16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 10,984,275; US 2020/0279483)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482